DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 2 and 4 in the reply filed on 1/6/2022 is acknowledged.
The traversal is on the ground(s) that the amended claims share the common technical feature of the association between DDX24 and vessel development and the impact of the claimed SNPs on its function. The traversal is also on the grounds that a burden does not exist to examine all the groups.
This is not found persuasive because the association between DDX24 variants and vascular malformation is not a required element of the claims. The only mention of vascular malformation is in the preambled of the claims, which set forth an intended use of the claimed inventions and does not further limit the scope of the claim. Furthermore, the reagent of claim 4 and the therapeutic medicament of claim 6 are not required in the method of claim 2. The reagent of claim 4 is not a shared feature with the therapeutic medicament of claim 6. The only required feature shared among the groups is the concept of the claimed SNPs within DDX24. The prior art of record demonstrates that the element was previously known in the art and applicant’s specification acknowledges that is the case.
.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/6/2022.

Drawings
The drawings were received on 1/15/2020.  These drawings are not accepted. The text of the figures is pixelated and not suitable for publication purposes. It is also noted Figure 9 appears to include sequence information that is not identified with the corresponding SEQ ID NO. 

The replacement drawings of Figures 10 and 11 were received on 1/6/2022.  These drawings are not accepted. The text of the figures is pixelated and not suitable for publication purposes. The contrast between the text and the background coloring is not sufficient such that the text is clearly legible.

Nucleotide and/or Amino Acid Sequence Disclosures
	It is noted that applicant filed a response to address the sequence compliance issue raised in the restriction requirement dated 9/21/2021. However, the Sequence Listing was not accepted as detailed in the papers filed 1/10/2022.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
Specific deficiencies and the required response to this Office Action are as follows:
#1	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure and/or the CRF of the “Sequence Listing” is defective.
	Please refer to the document in the IFW dated 1/10/2022 entitled “Computer Readable Form (CRF) for Sequence Listing - Defective” for more information.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2); 
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.825(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3)
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, Applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 37 CFR 1.825(a)(5); and
A statement according to item 2) a) or b) above.

#2	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. The papers and amendments to the specification dated 1/6/2022 do not include the Incorporation by Reference paragraph.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

#3	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Figure 9 appears to include sequences that are not identified with SEQ ID NOs.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 
The code is listed on p. 4, lines 1-5 and 15-22.

The use of terms, such as Illumina and Hiseq, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Claim 2 is drawn to a method for detecting vascular malformation; however, the active method steps do not explicitly require an active method step of “detecting vascular malformation”. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of "a method for detecting vascular malformation" merely sets forth the intended use or purpose of the claimed methods, but does not limit 

	Claim 3 further limits the vascular malformation set forth in the preamble of claim 2. The limitation is interpreted as not further limiting how the step of “detecting a Single Nucleotide Polymorphism (SNP) mutation in DDX24 gene as a marker” is carried out.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	The claim(s) recite(s) “detecting a Single Nucleotide Polymorphism (SNP) mutation in DDX24 gene as a marker”. A step of “detecting” a SNP mutation “as a marker” broadly encompasses an abstract idea that can be performed in a purely mental manner. For example, by considering the genotype of an individual at the specific locations recited in the claim, one can mentally “detect” the SNP as a marker in some form, e.g. as a “marker” of disease, as a “marker” of genetic variation, etc.

The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only step encompasses a mental step. However, the claims also encompass the use of commercially available assays that are well-known and used in a conventional manner as described on pages 3 and 4 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “as a marker” when setting forth the step of “detecting a Single Nucleotide Polymorphism (SNP) mutation in DDX24 gene”. It is unclear what, if any, limitations the phrase imposes on how the SNP mutation in the DDX24 mutation is to be detected.
Claim 3 depends from claim 2 and is rejected for the same reason.
Regarding claim 2, the claim recites “detecting a Single Nucleotide Polymorphism (SNP) mutation in DDX24 gene”. The claim element “SNP” is an art recognized term that refers to a germline substitution of a single nucleotide at a specific position in the genome. A “SNP mutation”, thus, is understood to be referring to a single nucleotide substitution that results in a mutation in the genome not a mutation within the protein product of the DDX24 gene. This is further supported by the fact that the term DDX24 is italicized in the claim, indicating the term is referring to the gene itself and not the gene product/protein.
The claim then defines the “SNP mutation” in the DDX24 gene as comprising amino acid substitutions at particular positions in the protein product of the DDX24 gene.
The term “SNP mutation” is used by the claim to mean an amino acid substitution as noted above while the accepted meaning is a nucleotide substitution in the genome. 
Furthermore, based on the discrepancy between the terms as understood in the field and as used in the claim, it is unclear if applicant intends the claim to be limited to detecting one of the amino acid substitutions recited in the claim within the protein encoded by the DDX24 gene.
Claim 3 depends from claim 2 and is rejected for the same reason.
Regarding claim 2, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a “method for detecting vascular malformation”. However, the method steps in the claim only require “detecting a Single Nucleotide Polymorphism (SNP) mutation in DDX24 gene as a marker”, with the SNP mutation comprising Glu271Lys, Lys11Glu or Arg436His. Thus, it is unclear if applicant intends to cover any method of detecting the SNP mutation in DDX24 gene as a marker, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of detecting vascular malformation as set forth by the preamble of the claim. Amending the claim to include an active process step directed towards detecting vascular malformation based on the detected SNP mutation may aid in overcome this rejection. Claim 3 similarly indefinite because it depends from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ss1584091532 (retrieved on 2/9/2022 from the internet: www.ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss1584091532).
Regarding claim 2, ss1584091532 demonstrates that the genetic sequence corresponding to SNP rs142609376 was detected as a marker of genetic variation using whole-exome sequencing. After detection, the variant was submitted on 2/27/2015.
It is noted the instant specification identifies SNP rs142609376 as being the Lys11Glu mutation (p. 8, lines 1-2).
ss1584091532 anticipates because it demonstrates that all the required steps of claim 2 were performed prior to the present claims.
Regarding claim 3, as noted above in the claim interpretation section, claim 3 does not further limit how the active method steps of claim 2 are performed.
.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ss1966652231 (retrieved on 2/9/2022 from the internet: www.ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss1966652231).
Regarding claim 2, ss1966652231 demonstrates that the genetic sequence corresponding to SNP rs142609376 was detected as a marker of genetic variation using whole-exome amplification sample preparation with direct, array-based capture and enzymatic scoring of the SNP loci. After detection, the variant was submitted on 1/29/2016.
It is noted the instant specification identifies SNP rs142609376 as being the Lys11Glu mutation (p. 8, lines 1-2).
ss1966652231 anticipates because it demonstrates that all the required steps of claim 2 were performed prior to the present claims.
Regarding claim 3, as noted above in the claim interpretation section, claim 3 does not further limit how the active method steps of claim 2 are performed.
ss1966652231 anticipates claim 3 because it teaches all the active method steps required by claim 3.

Conclusion
No claims allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634